Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority


1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement


2.	The information disclosure statement (IDS) submitted on 04/26/2021, 05/18/2021 and 06/09/2021 has been considered by Examiner and made of record in the application file.

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46  1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e Terminal Disclaimer may be filled out completely online using web-screens. An e Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

4.	Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 respectively of U.S. Patent No. 11,051,255. Although the  claims are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in the U.S. Patent No. 11,051,255 with obvious wording variations as shown in the following table.

U.S. Patent No. 11,051,255
Application No. 17/240,518
1. A master base station for power headroom reporting in a wireless communication system, the master base station comprising: circuitry, which, in operation, establishes a dual connectivity with a user equipment, which connects with both the master base station via a first radio link and a secondary base station via a secondary radio link,
1. An integrated circuit for controlling a master base station for power headroom reporting in a wireless communication system, the integrated circuit comprising: control circuitry, which, in operation, establishes a dual connectivity with a user equipment, which connects with both the master base station via a first radio link and a secondary base station via a secondary radio link, 
and configures the user equipment to: generate a power headroom report including a first power headroom report for the first radio link, using a first Media Access Control (MAC) entity which handles MAC functionalities and protocol towards the master base station, 
and configures the user equipment to: generate a power headroom report including a first power headroom report for the first radio link, using a first Media Access Control (MAC) entity which handles MAC functionalities and protocol towards the master base station, 

and calculate a virtual power headroom report for an activated serving cell of the secondary radio link based on a virtual uplink resource assignment for the secondary radio link, in response to a virtual power headroom calculation being configured; 
and a receiver, which, in operation, receives the power headroom report including at least the first power headroom report from the user equipment, wherein, in response to the virtual power headroom calculation being configured, the power headroom report always additionally includes the virtual power headroom report for the secondary radio link every time a power headroom reporting for the first radio link is triggered.
and receiving circuitry, which, in operation, receives the power headroom report including at least the first power headroom report from the user equipment, wherein, in response to the virtual power headroom calculation being configured, the power headroom report always additionally includes the virtual power headroom report for the secondary radio link every time a power headroom reporting for the first radio link is triggered.



U.S. Patent No. 11,054,255			Application No. 17/240,518

2-4							2-4


Conclusion

5.	Any response to this action should be mailed to:
		Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
			Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN HOANG NGUYEN whose telephone number is (571)272-8329.  The examiner can normally be reached on 8:00Am-5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649